                                       UNITED STATES DISTRICT COURT

                                              DISTRICT OF OREGON



         JMR GROUP, LLC dlbla MCCOY                                             Case No. 3:20-cv-00266-MO
         FREIGHTLINER,
                                                                      STIPULATED ORDER
                        Plaintiff,                                    EXTENDING TEMPORARY
                                                                      RESTRAINING ORDER
                v.

         TROY MUNDEN,

                        Defendant.

                This matter came before the Court on the parties' request to extend by thirty (30) days the

        Stipulated Order Granting Plaintiffs Motion for Temporary Restraining Order, which this Court

        entered on February 20, 2020 [Doc. 10] ("Stipulated TRO"). The parties have agreed to extend the

        Stipulated TRO for an additional 30 days, to and including April 20, 2020. IT IS ORDERED that

        the parties request is GRANTED as follows:

                The Stipulated TRO is extended for thirty (30) days, to and including April 20, 2020.

                IT IS SO ORDERED.

                This--l.1.._day of March, 2020.


                                                             MICHAEL w. Mq;MAN
                                                             United StatetDis~~jt Judge



II

II

II

II


     Page 1 -    STIPULATED ORDER EXTENDING TEMPORARY RESTRAINING ORDER
